Title: To John Adams from Benjamin Rush, 19 May 1812
From: Rush, Benjamin
To: Adams, John



My dear friend of 1774 & 1812
Philada May 19th. 1812

Your two letters of yesterday & to day have made me serious. They discover a profound knowledge of times past, present & to come. I have directed one of my daughters to copy two sentences from your letter of this day to be sent to my son Richard at Washington who, poor fellow! is swamped in a beleif of the infallibility and perpetuity of the “powers that are”. I know he reveres your judgment. Perhaps the extracts from your letters forevermay remove his delirium. I do not wish to see any of the men you have named in Mr M: place, but if that event should happen,—I sincerely hope his first act will be to send my son back again to Philada and to his profession. All Jersey is burning disaffected. A Change will certainly take place in the elections in our state next fall—but how far it will extend I know not. The embargo is the Chief cause of the dissatisfaction in the Country. The Non intercourse law in our City. Stephen Gerard Who has lately bought the banking house of the United States, and Who is to open a private bank of in it upon a capital of  a million & a half of dollars on the 1st of June, has refused to subscribe to the loan. He even openly complains of the “people at Washington.” His high Standing as a Democrat I presume is known to you.
There are at present not less than 1,000 houses empty in Philadelphia.
Nations seem to be created as necessarily subject to War as individuals come into the World predisposed to the small pox & measles.—No plans of a general peace, no embargoes, no negociations, no Wasps, nor Hornets, nor Pinkneys nor Barlows—nor Appeals to the tribunal of reason, ever have, or are ever will prevent them, while man is man. Peace has its evils and its sufferings as well as war, but from the greater share the passions have in enabling us to support the latter, they are home with more patience and fortitude than the latters former.
I admit your reasonings upon the subject of a War with France as well as England. I mentioned it only as the only consistent measure of the present Chinese System of resisting foreign Aggression.
You are mistaken in supposing I have not read your defence. The first American edition of the 1st Volume of it was printed by my advice in Philadelphia. The facts contained it may be considered indeed as the history of the present times in the United States.—
I write in great haste. Expect a sequel to this Scrawl in a few days.
Yours truly

Benjn Rush
PS. Mr Gerry is agreed upon at Washington as Successor to Mr Clinton, so says Duane.

